DETAILED ACTION
Claim Objections
Claims 1-10 are objected to because of the following informalities:
Regarding claims 1, 2, 3, and 4 the first recitation of “at least a first retaining section” in claim 1, lines 9-10, should be continued throughout the claim, to avoid antecedent basis issues and confusion with subsequent recitations of “at least one first retaining section” and “the first retaining section.”
Regarding claim 7, “the first fastener” of line 7 lacks a proper antecedent basis.
Regarding claim 8, there is no “fastening device as claimed in claim 1” as recited in line 3. Claim 1 does, however, appear to recite a device for fastening.
Regarding claim 10, it appears that “orifice” should appear between “each” and “designed” in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, it is not clear how only a single first fastener could work with only a single second fastener fix a doctor blade onto a doctor blade chamber body with only a single clamping flange. It is also not clear how at least one first fastener numbering two first fasteners would work with at least one second fastener numbering three second fasteners, as the Specification discloses that each first fastener must be paired with exactly one second fastener. It is further not clear how two clamping flanges could work with only a single first fastener and a single second fastener. It appears that in drafting claim 1, Applicant has attempted to broadly recite as many possible configurations of clamping flanges, first fasteners, and second fasteners as possible, without verifying all configurations covered by claim 1, such as, for example, five clamping flanges, two first fasteners, and three second fasteners.
Further regarding claim 1, the word “between” in line 7 fails to make clear the spatial relationship between the at least one first fastener, at least one second fastener, and the clamping flange. For example, as shown in Fig. 8, the majority of the at least one first fastener and at least one second fastener reside on the same side of the clamping flange. Similarly, there is no portion of the clamping flange between, for example, the second section of the at least one first fastener and the intermediate portion of the at least one second fastener.
Regarding claim 4, it is not clear how the first retaining section is lower than the intermediate portion. Fig 8, for example, shows that the first retaining section is higher than the intermediate portion.
Regarding claim 8, it is not clear how a doctor blade can be fixed by only one device for fastening as claimed in claim 1. The device for fastening of claim 1 includes an embodiment with a single clamping flange 11. The device for fastening of claim 1 also includes an embodiment with only a single first fastener and single second fastener. The disclosure shows multiple pairs of the 
Further regarding claim 8, it is not clear how the invention could have two elongated bodies to which the at least two doctor blades are fixed, because the doctor blade chamber with the regions for affixing a doctor blade is only a single elongated body.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record does not teach or render obvious a device for fastening a doctor blade on a doctor blade chamber body comprising some number of clamping flanges and some appropriately corresponding number of pairs of first fasteners and second fasteners for fixing the number of clamping flanges to a doctor blade chamber body, wherein the at least one second fastener comprises at least a first portion having at least one first retaining element, a second portion having at least one second retaining element, an intermediate portion without a retaining element and arranged between the first portion and the second portion, the at least one second fastener being movable in the at least one first fastener between at least: a first locking position in which the second portion works with the first retaining section of the at least one first fastener, and the first portion is arranged in the second section, a second unlocking position in which the intermediate portion is positioned at the level of the first retaining section and is free to slide vis-à-vis the first retaining section according to a longitudinal axis, between a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graeler et al., US Patent Number 7,287,471 B2, discloses a clamping flange (2, Fig. 4), first fastener (14, Fig. 5), and second fastener (13, Fig. 5), for fixing a doctor blade (2, Fig. 4) to a doctor blade body (5, Fig. 4), but does not disclose additional features indicated above as allowable subject matter.
Larsen, US Patent Publication 2018/0178574 A1, discloses a clamping flange (5, Fig. 9b), first fastener (21, Fig. 9b), and second fastener (16, Fig. 9b), for fixing a doctor blade (4, Fig. 9b) to a doctor blade body (1, Fig. 9b), but does not disclose additional features indicated above as allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
11 September 2021 

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853